APPEAL OF NEW YORK, BROOKLYN & MANHATTAN BEACH RAILWAY CO.New York, B. & M. B. R. Co. v. CommissionerDocket No. 4945.United States Board of Tax Appeals3 B.T.A. 606; 1926 BTA LEXIS 2613; February 8, 1926, Decided Submitted October 26, 1925.  *2613 Percy S. Crewe, Esq., for the Commissioner.  Before MARQUETTE, MORRIS, GREEN, and LOVE.  This is an appeal from the determination of a deficiency in income taxes for the years 1918, 1919, and 1920, in the amount of $11,589.94.  The only controverted point is the correctness of the Commissioner's inclusion in income of the 2 per cent portion of the income tax paid by the Director General of Railroads in accordance with the provisions of the Federal Control Act.  The petition states the amount of the alleged deficiency in controversy as follows: 1918, $73.46; 1919, $64.20; 1920, $10.14.  FINDINGS OF FACT.  1.  The taxpayer is a New York corporation, with its principal place of business at Broad Street Station, Philadelphia, Pa.  Its properties are leased to the Pennsylvania Railroad Co.  2.  During the years involved, the taxpayer was a common carrier subject to the provisions of the Interstate Commerce Act, and its properties were under the control of and were operated by the Director General of Railroads, as provided for by the Federal Control Act.  3.  In accordance with the provisions of the Federal Control Act and as a result of his control of the taxpayer's*2614  properties, the Director General bore a 2 per cent portion of the Federal income tax in the amounts as follows: Year.Amount of tax.1918$612.161919642.031920101.384.  The Commissioner has included the amount of the tax so paid by the Director General in the taxpayer's income for each of the respective years.  DECISION.  The deficiency should be computed by excluding from the taxpayer's income the amount of the tax borne by the Director General of Railroads.  . Final determination will be settled on 7 days' notice, under Rule 50.